Citation Nr: 0701259	
Decision Date: 01/17/07    Archive Date: 01/25/07

DOCKET NO.  03-20 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut



THE ISSUE

Entitlement to an initial compensable evaluation for 
residuals of rhinoplasty and submucous resection. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Patrick Watts, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1965 to August 
1966. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2003 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut, that denied the benefit sought on 
appeal. The veteran appealed that decision to the BVA, and 
the case was referred to the Board for appellate review. 



FINDING OF FACT

The veteran's rhinoplasty and submucous resection are not 
shown to manifest 50 percent obstruction of her nasal 
passages on both sides or complete obstruction on one side. 


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for 
residuals of rhinoplasty and submucous resection are not met. 
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1-4.14, 4.97, Diagnostic Code 6502 (2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to assure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied. See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2006). The notification obligation in this 
case was accomplished by way of letters from the RO to the 
veteran dated in September 2002, August 2004, and April 2006. 

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. 
§ 3.159(c) (2006), as indicated under the facts and 
circumstances in this case. The RO obtained the veteran's 
service medical records and helped the veteran gather private 
medical records in support of her claim. The RO also kept the 
veteran advised of the status of the claim through the 
Statement of the Case and the Supplemental Statement of the 
Case. 

The veteran and her representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to notify and duty to assist has prejudiced her in 
the adjudication of her appeal. Therefore, the Board finds 
that duty to notify and duty to assist have been satisfied 
and will proceed to the merits of the veteran's appeal. 

The veteran contends that the initial evaluation assigned for 
the residuals of her service connected disability does not 
recognize the severity of her disorder. Disability 
evaluations are determined by evaluating the extent to which 
a veteran's service connected disability adversely affects 
her ability to function under the ordinary conditions of 
daily life, including employment, by comparing the 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities. The percentage ratings represent, as 
far as can practicably be determined, the average impairment 
in earning capacity resulting from diseases and injuries and 
the residual conditions in civilian life. Generally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity to 
the several grades of disability. 38 U.S.C.A. § 1155 (2002); 
38 C.F.R. § 4.1 (2006). Separate Diagnostic Codes identify 
the various disabilities and the criteria for specific 
ratings. If two disability evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation. Otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7 (2006). After careful 
consideration of the evidence, any reasonable doubt remaining 
will be resolved in favor of the veteran. 38 C.F.R. § 4.3 
(2006). 

While the veteran's entire history is reviewed when making a 
disability determination, 38 C.F.R. § 4.1 (2006), where 
service connection has already been established and an 
increase in the disability rating is at issue, it is a 
present level of disability that is of primary concern. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). However, at 
the time of an initial rating, as is the situation in this 
case as to the evaluation for service connected residuals 
from rhinoplasty and submucous resection, separate ratings 
can be assigned for separate periods of time based on the 
facts found, a practice known as "staged" ratings. 
Fenderson v. West, 12 Vet. App. 119, 126 (1999). 

A January 2003 rating decision granted service connection for 
residuals of rhinoplasty and submucous resection and assigned 
a noncompensable evaluation under 38 C.F.R. § 4.97, 
Diagnostic Code 6502 (2006). To qualify for a compensable 
rating for a deviated septum, both sides of the nasal 
passages must be 50 percent obstructed or one side must be 
completely obstructed. 38 C.F.R. § 4.97, Diagnostic Code 6502 
(2006). In a VA examination conducted in June 2005, the 
examiner reported that the external nasal openings are only 
slightly asymmetric with the right smaller than the left by 
less than 10 percent, but that visualization of the inner 
passage showed about only 25-30 percent nasal opening on one 
side compared to the other side. Thus, the examiner's report 
shows that the obstruction of the veteran's nasal passages 
does not amount to 50 percent on both sides or complete 
obstruction on one side. 

Accordingly, a compensable evaluation for residuals of 
rhinoplasty and submucous resection is denied. The medical 
evidence of record shows that the veteran's nasal passages 
are not obstructed to the degree required by the rating 
schedule for a compensable evaluation. 

ORDER

A compensable evaluation for residuals of rhinoplasty and 
submucous resection is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


